DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5 and 8-10 are under examination.

Withdrawal of Objections and/or Rejections
	The response and amendment filed 6/2/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Substitute Specification
The substitute specification filed 6/2/2022 has been entered.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
Claim 1 is drawn to a composition in which structural elements are recited as well as product-by-process steps. 
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
In the instant case, the structural elements of claim 1 are a SPION that has a coating  of DSPE-PEG(2000)-Amine on the surface of the SPION which binds through hydrophilic hydrophobic interaction; a targeting peptide that is covalently bound to the coated SPION where the  targeting peptide comprises Ac-TFFYGGSRGKRNNFKTEEY-OH where all of the amino acids are of the D-isomer or a trans-mirror sequence Ac-YEETKFNNRKGRSGGYFFT-OH where all of the amino acids are of the D-isomer; and the Cy7 fluorophore. The coupling of both the targeting peptide and the fluorophore is via EDC/NHS chemistry. These process limitation do impact the final structure of the product because EDC/NHS chemistry allows for direct bonds between primary amines and carboxyl groups via an amide bond as taught by Werengowska-Ciecwierz et al. (Adv. Condensed Matter Phys. (2015) Article ID 198-15, 27 pages) at amide coupling at section 4.3 (page 8):

    PNG
    media_image1.png
    132
    443
    media_image1.png
    Greyscale

Maleimide chemistry links thiols to amines functionalized with maleimide (page 10, Scheme 4):

    PNG
    media_image2.png
    189
    452
    media_image2.png
    Greyscale
  
It is noted that the claims contain limitations to specific conditions (e.g., temperature, pH, etc.) and manipulations (filtering, centrifuging, etc.) for the making of the product. However, unless Applicant can show otherwise, these specific conditions and manipulations do not bear on the final product as interpreted supra which is what is at issue in these composition claims.
Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as obvious over Du et al. (J. Mater. Chem. B. (2/2/2020) 8: 2296-2306), in view of Chen et al. (cited in the IDS filed 9/16/2021, NPL reference 1), Akhavan (Small (2013) 9(21): 3593-3601) and Werengowska-Ciecwierz et al. (Adv. Condensed Matter Phys. (2015) Article ID 198-15, 27 pages), as evidenced by Demeule et al. (US 20160015823).
Du teaches a dual-targeting and excretable PEGylated ultra-small supramagnetic iron oxide nanoparticles (USPIONs) with surface-conjugated Angiopep-2. The nanoparticle successfully cross the blood brain barrier (BBB) to target glioblastomas to generate  positive contrast enhancement for T1-weighted MR imaging. Angiopep-2 was selected as the targeting ligand to construct the nanoprobe because it can specifically combine to the low-density lipoprotein which is overexpressed in the BBB and glioblastoma cells (abstract).
Angiopep-2, also known as ANG, is composed of L-amino acids and has the sequence TFFYGGSRGKRNNFKTEEY (page 2297, second full paragraph, left column). The nanoprobes were constructed by first making the nanoparticles from iron chloride in a solvent composed of ethanol, sodium oleate, hexane and  DI water. After heating, iron-oleate complexes were isolated (claim 8 to a hydrothermal method). The iron-oleate complexes were then formed by heating in diphenyl ether. The USPIONs were isolated. They are shown to be spherical in Figure 1. The USPIONS are hydrophobic and were made water soluble by combining them with 1, 2-Distearoyl-sn-glycero-3-phosphoethanolamine-N-[maleimide (polyethylene glycol)-3400]; (DSPE-PEG-MAL3400) in chloroform and then sonicated to form the USPION particles having the PEG-Mal disposed facing the aqueous solution. The Mal moiety was then reacted with Angiopep-2 by a thiol maleimide coupling reaction (page 2297, right column under the heading of “preparation …”). 
It is noted that Angiopep-2 itself does not have a thiol group. However, Demeule teaches that an amine-terminal cysteine is added to the peptide to effect maleimide conjugation ([0156]). The synthesis is also illustrated below from Figure 1:


    PNG
    media_image3.png
    144
    923
    media_image3.png
    Greyscale

	Angiopep-2 was reacted with the maleimide groups of the PEG-USPIONs through the thiol group (page 2302, right col., third full paragraph).
To quantitatively evaluate  the targeted cellular uptake of the ANG/PEG-USPION compared to the PEG-USPION analog (no ANG), the nanoprobes were labelled with Cy5.5 which gave high fluorescence intensities in the cytoplasm of U87MG and BCEC cells (page 2299, left col., second paragraph). Free ANG and the ANG/PEG-USPION were incubated with U87MG cells and it was found that the probes had significantly enhanced uptake which shows the importance of the dual nature of the nanoparticles (page  2299, bridging paragraph). 
	Du does not teach that the fluorophore is instead Cy7-NHS that is coupled via EDC/NHS carboxylic activation (claims 1 and 10) and that the DSPE-PEG used is DSPE-PEG2000-NH2 (e.g., amine)  which is coupled to Ac- TFFYGGSRGKRNNFKTEEY-OH where the Y-OH is interpreted to be a free carboxyl terminus (claim 1).
	Chen teaches dual-modality nanoparticles coupled to Plectin-1 for imaging cancer. DSPE-PEG2000-NH2 was combined with SPIONS to provide PEG-NH2-SPIONS (NP-SPIONs) where the hydrophobic tail of the SPION binds with the hydrophobic end of the DSPE-PEG which leaves the hydrophilic PEG-NH2 facing outward to solubilize the particle. After filtration, the particle  is combined with MES, carbodiimide HCl (EDC) and NHS. The mixture was shaken and centrifuged and then borate buffer was added. Following this the antibody to the Plectin and/or Cy7NHS were added to make the Plectin-SPION-Cy7 nanoprobe (Section 2.2). Thus, this synthesis sequence results in DSPE-PEG200-NH2 hydrophobically bound to the SPION such that the amine groups are outward facing and able to couple with the Cy7NHS as well as the antibody for the targeting ligand. 
Werengowska-Ciecwierz teaches that amide coupling and thiol-maleimide coupling are conventional conjugation methods to link nanocarriers to ligands (page 7, section 4). Amide coupling occurs by activating carboxylic acid groups with 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide (EDC) which then couples with a primary amine (section 4.3 (page 8):

    PNG
    media_image1.png
    132
    443
    media_image1.png
    Greyscale

The carboxylic acid residue can be locked by NHS. Table 1 shows the reagents for amide coupling in the first row which comprises EDC and NHS.
Maleimide chemistry links thiols to amines functionalized with maleimide (page 10, Scheme 4):

    PNG
    media_image2.png
    189
    452
    media_image2.png
    Greyscale
  
Akhavan  teaches that Cy7 is a fluorophore that is effective to visualize  tumors of human glioblastoma U87MG cells (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the DSPE-PEG2000-NH2 hydrophobically associated with SPIONs which are covalently bound to Angiopep-2 and Cy7 via EDC/NHS coupling for the targeting an visualization of glioblastomas. The ordinary artisan would have been motivated to do so because this is a situation of combining prior art elements according to known methods to yield a predictable result. In the instant case, the only difference between Du and Chen is the manner of coupling of the  Angiopep2 to the PEG via amine groups using EDC/NHS chemistry  (Chen) and maleimide groups to thiols (Du) and the use of Cy7 instead of Cy5.5 fluorophores. In both cases all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. The ordinary would have had a reasonable expectation that one could exchange the Cy7 for the Cy5.5 because both fluorophores are known to visualize glioblastomas in U87MG cells. The ordinary artisan would have had a reasonable expectation that Angiopep-2 and Cy7NHS could be coupled via EDC chemistry  because, like thiol-maleimide coupling, EDC-NHS coupling is an equivalent conventional  method of conjugating  nanoparticles to ligands. MPEP § 214 IA states the following:
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Claims 1, 8, 9 and 10 are rejected under 35 U.S.C. 103 as obvious over Du et al. (J. Mater. Chem. B. (2/2/2020) 8: 2296-2306), in view of Chen et al. (cited in the IDS filed 9/16/2021, NPL reference 1), Akhavan (small (2013) 9(21): 3593-3601) and Werengowska-Ciecwierz et al. (Adv. Condensed Matter Phys. (2015) Article ID 198-15, 27 pages), as evidenced by Demeule et al. (US 20160015823), as applied to claims 1, 8 and 10, in further view of Mazur et al. (Nanomedicine (Lond.) (2018) 13(1): 105-137) and Yang et al. (J. Appl. Physics (2008) 103: 07D256, pages 1-3).
The disclosure by Du as modified by Chen, Akhavan and Werengowska-Ciecwierz is discussed supra. The USPIONs in Du are shown to be spherical.
Modified Du does not teach that the hydrothermal method to make SPIONS is via mixing iron acetylacetonate with 1,2-hexanediol, oleic acid and benzyl ether, heating to 200 degrees C for 2 hours under an argon blanket, heating to 300 degrees C for 1 hour, cooling, precipitating with ethanol, centrifuging, dispersing in hexane and centrifuging to remove aggregates (claim 9).
Mazur teaches that iron oxide nanocubes have high MHT (magnetic hyperthermia) efficiency and are somewhat more effective than spherical SPIONS for application to brain cancers (page 115, mid-page).
Yang teaches the synthesis of iron oxide nanocubes by mixing iron acetylacetonate (Fe(acac)2) with 1,2-hexanediol, oleic acid and benzyl ether, heating to 200 degrees C for 30  minutes under an argon blanket, heating to 290 degrees C for 1 hour, cooling, precipitating with ethanol, and then washing with toluene and hexane (page 1, Experimental).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ iron oxide nanocubes made by the method of Yang for the spherical SPIONS used in the method of imaging of modified Du. The ordinary artisan would have been motivated to do so because nanocubes are somewhat more effective than spherical SPIONS for application to brain cancers. The ordinary artisan would have had a reasonable expectation that one could make iron oxide nanocubes because Yang teaches how to accomplish this.
Regarding the experimental differences in the method of Yang and the claimed method, again the limitations of claim 9 are product-by-process and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Claims 1, 5, 8 and 10 are rejected under 35 U.S.C. 103 as obvious over Du et al. (J. Mater. Chem. B. (2/2/2020) 8: 2296-2306), in view of Chen et al. (cited in the IDS filed 9/16/2021, NPL reference 1), Akhavan (small (2013) 9(21): 3593-3601) and Werengowska-Ciecwierz et al. (Adv. Condensed Matter Phys. (2015) Article ID 198-15, 27 pages), as evidenced by Demeule et al. (US 20160015823), as applied to claims 1, 8 and 10, in further view of Wei et al. (Molecular Pharmaceutics (2014) 11: 3261-3268).
The disclosure by Du as modified by Chen, Akhavan and Werengowska-Ciecwierz is discussed supra.
Modified Du does not teach that the targeting peptide is the trans-mirror sequence of D-ANG comprising YEETKFNNRKGRSGGYFFT (claims 1 and 5).
Wei teaches that the retro-inverso isomer of LAngiopep is termed DAngiopep.  This peptide  has the sequence YEETKFNNRKGRSGGYFFT in which all of the amino acids are of the D-isomer and the sequence is the reverse of LAngiopep (section 3.1, page 3263). LAngiopep is known to cross the BBB and to target glioblastomas and can be used for brain-targeted drug delivery. However, the polypeptide is subject to proteolysis. DAngiopep was tested as an alternative. It was found that DAngiopep demonstrated a lower uptake efficiency in hEnd3 and U87 cells which was suggestive of a lower binding affinity. However, DAngiopep was resistant to proteolysis compared to LAngiopep in rat blood serum. In vivo, DAngiopep modified PEG-DSPE micelles display a high distribution in normal brain and intracranial glioblastoma. Thus, it was concluded that DAngiopep holds much potential for designing two-order tumor targeted delivery systems (abstract; figures 1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ DAngiopep as the targeting peptide in the dual-targeting DSPE-PEG2000-NH2  SPIONS conjugated to Cy7 in modified Du. The ordinary artisan would have been motivated to do so because DAngiopep is readily taken up by glioblastoma cells and is resistant to proteolysis  compared to LAngiopep. This would reasonably increase the longevity of the SPIONS of modified Du  for in vivo imaging. The ordinary artisan would have had a reasonable expectation that one could make the SPIONS of modified Du  with DAngiopep as the targeting polypeptide because they have the terminal carboxyl group  to couple to DSPE-PEG2000-NH2  via EDC/NHS chemistry in the same manner as  the L-analog (Angiopep-2).
Claims 1, 5 and 8-10 are rejected under 35 U.S.C. 103 as obvious over Du et al. (J. Mater. Chem. B. (2/2/2020) 8: 2296-2306), in view of Chen et al. (cited in the IDS filed 9/16/2021, NPL reference 1), Akhavan (small (2013) 9(21): 3593-3601), Werengowska-Ciecwierz et al. (Adv. Condensed Matter Phys. (2015) Article ID 198-15, 27 pages), as evidenced by Demeule et al. (US 20160015823), and  Wei et al. (Molecular Pharmaceutics (2014) 11: 3261-3268), as applied to claims 1, 5, 8 and 10, in further view of Mazur et al. (Nanomedicine (Lond.) (2018) 13(1): 105-137) and Yang et al. (J. Appl. Physics (2008) 103: 07D256, pages 1-3).
The disclosure of Du as modified by Chen, Akhavan, Werengowska-Ciecwierz and Wei related to DSPE-PEG2000-NH2-Cy7 SPIONs with DAngiopep as the targeting peptide is discussed supra.
Modified Du does not teach that the SPION is a nanocube.
The disclosure by Mazur and Yang is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ iron oxide nanocubes made by the method of Yang for the SPIONS used in the method of imaging of modified Du with regard to  DSPE-PEG2000-NH2-Cy7 SPIONs with DAngiopep as the targeting peptide. The ordinary artisan would have been motivated to do so because nanocubes are somewhat more effective than spherical SPIONS for application to brain cancers. The ordinary artisan would have had a reasonable expectation that one could make iron oxide nanocubes because Yang teaches how to accomplish this.
Regarding the experimental differences in the method of Yang and the claimed method, again the limitations of claim 9 are product-by-process and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Response to Arguments
Applicant argues states that claim 1 is drawn to a composition that recites structural elements as well as product-by-process steps. Applicant summarizes the abstract of Du and asserts that Du does not teach (and that none of the references alone or in any combination) the following asserted distinguishing features in which:
(1) the dual-modality nanoprobe comprises a retro-enantio of the targeting polypeptide where the retro-enantio sequence DANG is composed of SEQ ID NO: 2 that  can prevent degradation by various enzymes in the blood cells in order to enhance the stability of ANG in vivo;
(2) the absence of a PEG-MAL group;
(3) the fluorophore is instead Cy7-NHS that is coupled via EDC/NHS carboxylic activation (claims 1 and 10); and
(4) the sequence of the dual-modality nanoprobe targeting glioblastoma is ANG/Cy7-PEG-DSPE-SPIONS or DANG -Cy7-PEG-DSPE-SPIONs and the DSPE-PEG used is DSPE-PEG2000-NH2 (e.g., amine) which is coupled to the Ac-TFFYGGSRGKRNNFKTEEY-OH.
Examiner Response
Regarding (1) above, claims 1 and 8-10  are recite DANG and/or ANG. “Or” means that the claim is directed to DANG or ANG. The rejection of claims 1, 8 and 10 over Du as modified by Chen, Akhavan and Werengowska-Ciecwierz is directed to ANG. Du as modified by Chen, Akhavan and Werengowska-Ciecwierz in further view of Wei addresses that the peptide is DANG (the alternative in claims 1 and 8-10 and to claim 5 which specifically recites DANG). 
Regarding (2) above, Werengowska-Ciecwierz teaches that amide coupling and thiol-maleimide coupling are conventional conjugation methods to link nanocarriers to ligands (page 7, section 4). Amide coupling occurs by activating carboxylic acid groups with 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide (EDC) which then couples with a primary amine (section 4.3 (page 8):

    PNG
    media_image1.png
    132
    443
    media_image1.png
    Greyscale

The carboxylic acid residue can be locked by NHS. Table 1 shows the reagents for amide coupling in the first row which comprises EDC and NHS. This is shown by Chen. 
Maleimide chemistry links thiols to amines functionalized with maleimide (page 10, Scheme 4):

    PNG
    media_image2.png
    189
    452
    media_image2.png
    Greyscale
  This is shown by Du. In the instant case, the only difference between Du and Chen is the manner of coupling of the  Angiopep2 to the PEG via amine groups using EDC/NHS chemistry  (Chen) and maleimide groups to thiols (Du) and the use of Cy7 instead of Cy5.5 fluorophores. In both cases all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. The ordinary artisan would have had a reasonable expectation that Angiopep-2 and Cy7NHS could be coupled to the SPIONs via EDC chemistry  because, like thiol-maleimide coupling, EDC-NHS coupling is an equivalent conventional  method of conjugating  nanoparticles to ligands. This modification would necessarily eliminate the PEG/MAL intervening group as taught by Du.
Regarding (3) above, the ordinary would have had a reasonable expectation that one could exchange the Cy7 for the Cy5.5 because both fluorophores are known to visualize glioblastomas in U87MG cells.  Chen teach the use of Cy7NHS.
Regarding sequence of  the final product (4), the limitation of  Peptides/Cy7-PEG-DSPE-SPIONs is interpreted to mean that the Peptides and Cy7 are bound to the PEG-DSPE-SPIONs.  The second and third steps that yield  Peptides/PEG-DSPE-SPIONs  results from  activating the carboxyl groups of ANG and coupling ANG the amine-PEG-DSPE-bearing SPIONS. The slash is interpreted  to mean that peptides are attached to PEG-DSPE-SPIONS. The “Cy7-PEG-DSPE-SPIONs” is interpreted to mean that Cy7NHS  is attached to the PEG-DSPE-SPIONS as well because the NHS is a carboxyl-activating group that readily reacts with amines such as those of amine-DSPE-PEG2000-NH2.
Chen teaches dual-modality nanoparticles coupled to Plectin-1 for imaging cancer. DSPE-PEG2000-NH2 was combined with SPIONS to provide PEG-NH2-SPIONS (NP-SPIONs) where the hydrophobic tail of the SPION binds with the hydrophobic end of the DSPE-PEG which leaves the hydrophilic PEG-NH2 facing outward to solubilize the particle. After filtration, the particle  is combined with MES, carbodiimide HCl (EDC) and NHS. The mixture was shaken and centrifuged and then borate buffer was added. Following this the antibody to the Plectin and/or Cy7NHS were added to make the Plectin-SPION-Cy7 nanoprobe. Thus, this synthesis sequence results in DSPE-PEG200-NH2 hydrophobically bound to the SPION such that the amine groups are outward facing and able to couple with the Cy7NHS as well as the antibody for the targeting ligand (e.g., the “and” option for “and/or”). Thus, Chen is showing that free amines can be coupled to the SPIONs via an amide bond to Cy7NHS (which has an already activated carboxyl group which  is the NHS moiety) and that the  free amine of DSPE-PEG200-NH2 can be coupled to a molecule having a carboxyl group (the COOH terminal end of the antibody) that becomes activated via the EDC/NHS chemistry. Thus, using known EDC/NHS-based chemistry  allows for direct amine-carboxyl coupling instead of using known PEG-MAL chemistry.
It is again noted that the instant claim language is product-by-process. The claimed order or the addition of both the activated peptide and Cy7NHS according to Chen will reasonably result in the same final product of Peptides/Cy7-PEG-DSPE-SPIONs.
Applicant Argument
Applicant argues that  Angiopep-2 itself does not have a thiol group and argues that in Demeule, Angiopep-2 connects to the succinimide ring via an cysteine residue introduced via an amine group as shown in the presented structures. Applicant asserts the instant claims ANG bonds to PEG via an NH2 group without being mediated by a third chemical group. Applicant concludes that the references do not teach or suggest this solution. 
Applicant summarizes Chen where the synthesis sequence results in DSPE-PEG2000-NH2 hydrophobically bound to the SPIONS with the PEG-NH2 facing outward. Applicant  argues that Chen does not teach the connection sequence of ANG/Cy7-DSPE-SPIONs or DANG/Cy7-DSPE-SPIONs which is composed of D-type amino acids.
Examiner Response
Werengowska-Ciecwierz teaches that amide coupling and thiol-maleimide coupling are conventional conjugation methods to link nanocarriers to ligands (page 7, section 4). Amide coupling occurs by activating carboxylic acid groups with 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide (EDC) which then couples with a primary amine (section 4.3 (page 8):

    PNG
    media_image1.png
    132
    443
    media_image1.png
    Greyscale

The carboxylic acid residue can be locked by NHS. Table 1 shows the reagents for amide coupling in the first row which comprises EDC and NHS. This is shown by Chen. 
Maleimide chemistry links thiols to amines functionalized with maleimide (page 10, Scheme 4):

    PNG
    media_image2.png
    189
    452
    media_image2.png
    Greyscale
  This is shown by Du. In the instant case, the only difference between Du and Chen is the manner of coupling of the  Angiopep2 to the PEG via amine groups using EDC/NHS chemistry  (Chen) and maleimide groups to thiols (Du) and the use of Cy7NHS instead of Cy5.5 fluorophores. In both cases all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. The ordinary artisan would have had a reasonable expectation that Angiopep-2 and Cy7NHS could each be coupled to the SPIONs via EDC chemistry  because, like thiol-maleimide coupling, EDC-NHS coupling is an equivalent conventional  method of conjugating  nanoparticles to ligands. This modification would necessarily eliminate the PEG/MAL intervening group as taught by Du.
Regarding Applicant’s argument that Chen does not teach the connection sequence of ANG-Cy7-DSPE-SPIONs or DANG-Cy7-DSPE-SPIONs which is composed of D-type amino acids, Chen is directed to ANG which is a claimed alternative to DANG. Regarding sequence of  the final product (4), the limitation of  Peptides/Cy7-PEG-DSPE-SPIONs is interpreted to mean that the Peptides and Cy7 are bound to the PEG-DSPE-SPIONs.  The second and third steps that yield  Peptides/PEG-DSPE-SPIONs  results from  activating the carboxyl groups of ANG and coupling ANG the amine-PEG-DSPE-bearing SPIONS. The slash is interpreted  to mean that peptides are attached to PEG-DSPE-SPIONS. The “Cy7-PEG-DSPE-SPIONs” is interpreted to mean that Cy7 is attached to the PEG-DSPE-SPIONS as well because the NHS is a carboxyl-activating group that readily reacts with amines.
Chen teaches dual-modality nanoparticles coupled to Plectin-1 for imaging cancer. DSPE-PEG2000-NH2 was combined with SPIONS to provide PEG-NH2-SPIONS (NP-SPIONs) where the hydrophobic tail of the SPION binds with the hydrophobic end of the DSPE-PEG which leaves the hydrophilic PEG-NH2 facing outward to solubilize the particle. After filtration, the particle  is combined with MES, carbodiimide HCl (EDC) and NHS. The mixture was shaken and centrifuged and then borate buffer was added. Following this the antibody to the Plectin and/or Cy7NHS were added to make the Plectin-SPION-Cy7 nanoprobe. Thus, this synthesis sequence results in DSPE-PEG200-NH2 hydrophobically bound to the SPION such that the amine groups are outward facing and able to couple with the Cy7NHS as well as the antibody for the targeting ligand (e.g., the “and” option for “and/or”). Thus, Chen is showing that free amines can be coupled to the SPIONs via an amide bond to Cy7NHS (which has an already activated carboxyl group which  is the NHS moiety) and that the  free amine of DSPE-PEG200-NH2 can be coupled to a molecule having a carboxyl group (the COOH terminal end of the antibody) that becomes activated via the EDC/NHS chemistry. Thus, using known EDC/NHS-based chemistry  allows for direct amine-carboxyl coupling instead of using known PEG-MAL chemistry.
It is again noted that the instant claim language is product-by-process. The claimed order or the addition of both the activated peptide and Cy7NHS according to Chen will reasonably result in the same final product of Peptides/Cy7-PEG-DSPE-SPIONs.
Applicant Argument
Applicant asserts that neither Weregowska-Seiwierz nor  Akhavan teach the above distinguishing features of (1) and (3).


Examiner Response
Werengowska-Ciecwierz is a supporting reference that teaches that amide coupling and thiol-maleimide coupling are conventional conjugation methods to link nanocarriers to ligands (page 7, section 4).
Akhavan  teaches that Cy7 is a fluorophore that is effective to visualize  tumors of human glioblastoma U87MG cells (abstract). Chen teaches the use of Cy7NHS for coupling to the construct to visualize cancer cells. 
Applicant Argument
Applicant asserts that  Wei does not teach sequence of dual-modality nanoprobe targeting glioblastoma in which the element of the nanoprobe is arranged as ANG/Cy7-PEG-DSPE-SPIONs or DANG/Cy7-DSPE-SPIONs. 
Applicant argues that the Wei teaches that the retro-enantio isomer of LAngiopep is termed DAngiopep. Applicant recites from Wei’s disclosure that “[I]in vivo,  DAngiopep modified PEG-DSPE micelles display a high distribution in normal brain and intracranial glioblastoma.” Applicant argues that in the present invention that DAngiopep targets only the glioblastoma cells for imaging so that the surgeon can know the affect area and be guided by the imaging results. Applicant concludes that Wei provides an incorrect teaching and that a person skilled in the art would not be able to arrive at the technical solution of the present invention to  achieve the goal of targeting glioblastoma for subsequent imaging and surgery guidance.

Examiner Response
Regarding the arrangement of ANG/Cy7-DSPE-SPIONs or DANG/Cy7-DSPE-SPIONs which is composed of D-type amino acids, see the response at pages 18-19 regarding the connection sequence  of this Office action.
It is noted that Wei is directed to DAngiopep modified PEG-DSPE micelles (emphasis added) and not to the attachment to SPIONs. After substitution of ANG for DAngiopep in Du, as modified by the supporting references supra, the nanoparticle consists of SPIONs and not micelles. The SPION nanoparticles along with the Cy7 fluorophore which Akhavan teaches that Cy7 is a fluorophore that is effective to visualize tumors of human glioblastoma cells  will naturally have the claimed affinity for glioblastomas because it is structurally the same as claimed. 
ANG  is subject to proteolysis. DAngiopep was tested as an alternative. DAngiopep was resistant to proteolysis compared to LAngiopep in rat blood serum. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ DAngiopep as the targeting peptide in the dual-targeting DSPE-PEG2000-NH2  SPIONS conjugated to Cy7 in modified Du. The ordinary artisan would have been motivated to do so because DAngiopep is readily taken up by glioblastoma cells and is resistant to proteolysis  compared to LAngiopep. This would reasonably increase the longevity of the SPIONS of modified Du  for in vivo imaging. The ordinary artisan would have had a reasonable expectation that one could make the SPIONS of modified Du  with DAngiopep as the targeting polypeptide because they have the terminal carboxyl group  to couple to DSPE-PEG2000-NH2  modified SPIONS via EDC/NHS chemistry in the same manner as  the L-analog (Angiopep-2).
Applicant Argument
Applicant argues that while Akhavan teaches that Cy7 is a fluorophore that is effective to visualize tumors of human glioblastoma cells, none of the prior art documents teach how Cy7 immediately links PEG2000 rather than linked to DSPE or the like.
Applicant concludes that the effect of the dual-modality of the instant invention lies greatly in the sequence arrangement and retro-enantio sequence DAngiopep and that the person skill in the art would not be able to arrive at the technical solution the technical solution of the claimed invention when referring to the prior documents, alone or in any combination. Applicant asserts that combining all of these features of the instant invention together has the potential to accurately display GBMs preoperatively for precise imaging and intraoperatively for real-time imaging. 
Examiner Response
Chen teaches dual-modality nanoparticles coupled to Plectin-1 for imaging cancer. DSPE-PEG2000-NH2 was combined with SPIONS to provide PEG-NH2-SPIONS (NP-SPIONs) where the hydrophobic tail of the SPION binds with the hydrophobic end of the DSPE-PEG which leaves the hydrophilic PEG-NH2 facing outward to solubilize the particle. After filtration, the particle  is combined with MES, carbodiimide HCl (EDC) and NHS. The mixture was shaken and centrifuged and then borate buffer was added. Following this the antibody to the Plectin and/or Cy7NHS were added to make the Plectin-SPION-Cy7 nanoprobe. Thus, this synthesis sequence results in DSPE-PEG200-NH2 hydrophobically bound to the SPION such that the amine groups are outward facing and able to couple with the Cy7NHS as well as the COOH-activated antibody (which is activated via the EDC coupling chemistry) for the targeting ligand (e.g., the “and” option for “and/or”).
The combination of the prior art documents arrive at the claimed invention for the reasons stated supra. 
In response to applicant's argument that combining all of these features of the instant invention together has the potential to accurately display GBMs preoperatively for precise imaging and intraoperatively for real-time imaging, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653